DETAILED ACTION
Claims 1-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2019, 10/11/2019, 10/30/2019, 04/20/2020, and 10/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  
Claim 4 discloses “the transmission condition” in line 3. For clarity and consistency, it is suggested to amend the limitation to “the first transmission condition”.  
Claim 12 discloses “a New AS sublayer or a SDAP” in line 2. For clarity and consistency, it is suggested to amend the limitation to include the definition of the acronym as indicated in the specification e.g., “SDAP (Service Data Adaptation Protocol)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 discloses “the other wireless communication device is caused to execute processing corresponding to data included in a packet received in advance by the other wireless communication device”, it is unclear whether the other wireless communication device is the receiver or the transmitter or the data. It is recommended to use a “first and second wireless communication device” or a “receiver and transmitter wireless communication device” to clearly set forth the metes and bounds of the claim.
claim 3, inherit the same deficiency and therefore is rejected for the same reason.
Claim 7 discloses similar limitation and is therefore rejected for the same reason as indicated above.
For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (hereinafter Lee), U.S. Publication No. 2005/0201353.

As per claim 1, Lee discloses a wireless communication device that transmits data to another wireless communication device that performs wireless connection using a packet [fig. 1, paragraphs 0012, 0022, 0037, 0053, a wireless communication device that transmits data to another wireless communication device that performs wireless connection using a packet (the receiving side (receiver) sends data transmitted by the transmitting side (transmitter))] including a transmission number [paragraphs 0021, 0037, a transmission number (a sequence number (SN))], the wireless communication device comprising: 
fig. 4, 5, a controller (transferring device (e.g., a splitter))] configured to classify the data as first data when a transmission condition indicating a condition related to transmission of the data is a first transmission condition and classifies the data as second data when the transmission condition of the data is a second transmission condition different from the first transmission condition  [fig. 4, 5, paragraphs 0008, 0022, 0042, 0050, 0054, classify the data as first data when a transmission condition indicating a condition related to transmission of the data is a first transmission condition and classifies the data as second data when the transmission condition of the data is a second transmission condition different from the first transmission condition (first packet handling entity comprises a splitter that splits the single packet stream into one packet sub-stream for RTP (real-time transport protocol) packets and another packet sub-stream for RTCP (RTP control protocol) packets; RTP packets are forwarded to an unacknowledged mode (UM) RLC entity and the RTCP packets are forwarded to an acknowledged mode (AM) RLC entity; classified into those using the UM RLC for services in which delays are important and using the AM RLC for services in which error rates are important)]; and 
a transmitter [fig. 4, paragraphs 0025, 0035, 0043, 0053, a transmitter (UM RLC is used to transmit)] configured to transmit the data in a first transmission mode in a layer related to the wireless connection when the data is the first data and transmits the data in a second transmission mode in a layer related to the wireless connection when the second data is second data [fig. 4, 5, paragraphs 0022, 0036, 0037, a transmitter configured to transmit the data in a first transmission mode in a layer related to the wireless connection when the data is the first data and transmits the data in a second transmission mode in a layer related to the wireless connection when the second data is second data (RTP packets are transmitted through a first RLC entity and the RTCP packets are transmitted through a second RLC entity; transmissions are performed through respectively different channels)].

As per claim 4, Lee discloses the wireless communication device according to claim 1, wherein 
the transmission condition is an allowable latency indicating a latency allowed for transmitting the data, and the second transmission condition is an allowable latency shorter than the first transmission condition [paragraphs 0014, 0037, 0042, 0044, 0045, the transmission condition is an allowable latency indicating a latency allowed for transmitting the data, and the second transmission condition is an allowable latency shorter than the first transmission condition (wherein each sub-stream has a different delay requirement and/or an error rate requirement; minimizes any delays in transmitting the RTP packets by transmitting the RTP packets at a higher priority compared with the RTCP packets)].

As per claim 5, Lee discloses the wireless communication device according to claim 1, wherein 
a transmission completion time taken until transmission of the packet in the second transmission mode is completed is shorter than a transmission completion time in the first transmission mode [paragraphs 0008, 0015, 0022, 0035, a transmission completion time taken until transmission of the packet in the second transmission mode is completed is shorter than a transmission completion time in the first transmission mode (RTP packets having a relatively small size are transmitted frequently and regularly, and because RTCP packets having a size that is quite large compared to RTP packets are transmitted infrequently and irregularly)].

As per claim 6, Lee discloses the wireless communication device according to claim 1, wherein 
the transmitter uses a first radio channel when transmitting the data in the first transmission mode and uses a second radio channel different from the first radio channel when transmitting the data in the second transmission mode [fig. 4, 5, paragraphs 0022, 0036, 0037, the transmitter uses a first radio channel when transmitting the data in the first transmission mode and uses a second radio channel different from the first radio channel when transmitting the data in the second transmission mode (RTP packets are transmitted through a first RLC entity and the RTCP packets are transmitted through a second RLC entity; transmissions are performed through respectively different channels)].

As per claim 7, Lee discloses the wireless communication device according to claim 1, wherein 
the first transmission mode is a transmission mode in which the other wireless communication device is requested to transmit an acknowledgement indicating that a packet has been received, and the second transmission mode is a transmission mode in which the other wireless communication device is not requested to transmit the acknowledgement [fig. 4, 5, paragraphs 0014, 0020, the first transmission mode is a transmission mode in which the other wireless communication device is requested to transmit an acknowledgement indicating that a packet has been received, and the second transmission mode is a transmission mode in which the other wireless communication device is not requested to transmit the acknowledgement (two types: unacknowledged mode (UM) that does not have transmission data reception confirmation reply, and acknowledged mode (AM) that has such reply)].

As per claim 8, Lee discloses the wireless communication device according to claim 7, wherein 
the first transmission mode is an AM (Acknowledged Mode), and the second transmission mode is a UM (Unacknowledged Mode) [fig. 4, 5, paragraphs 0014, 0020, 0022, the first transmission mode is an AM (Acknowledged Mode), and the second transmission mode is a UM (Unacknowledged Mode) (two types: unacknowledged mode (UM) that does not have transmission data reception confirmation reply, and acknowledged mode (AM) that has such reply)].

As per claim 9, Lee discloses the wireless communication device according to claim 8, wherein 
the second transmission mode is the UM or a TM (Transparent Mode) [fig. 4, 5, paragraphs 0014, 0020, 0022, 0035, 0054, the second transmission mode is the UM or a TM (Transparent Mode) (two types: unacknowledged mode (UM) that does not have transmission data reception confirmation reply, and acknowledged mode (AM) that has such reply)].

As per claim 10, Lee discloses the wireless communication device according to claim 1, wherein 
the layer related to the wireless connection is a RLC (Radio Link Control) layer [fig. 4, 5, paragraphs 0012, 0014, 0021, the layer related to the wireless connection is a RLC (Radio Link Control) layer (two modes in a radio link control (RLC) layer)].

As per claim 11, Lee discloses the wireless communication device according to claim 1, wherein 
the transmitter incorporates information indicating that data is the second data in a packet that transmits the data in an uppermost layer among a plurality of layers related to the wireless connection when transmitting the data in the second transmission mode [fig. 4, 5, paragraphs 0015, 0021, 0022, 0035, the transmitter incorporates information indicating that data is the second data in a packet that transmits the data in an uppermost layer among a plurality of layers related to the wireless connection when transmitting the data in the second transmission mode (UM RLC transmits upon forming a PDU by attaching a header that includes information regarding the concatenation and segmentation of SDUs; two UM RLCs are connected to a single PDCP to allow data transmission)].

As per claim 13, Lee discloses the wireless communication device according to claim 1, wherein 
paragraphs 0022, 0024, 0035, the transmitter transmits the data a plurality of times when transmitting the data in the second transmission mode (AM RLC is to guarantee error-free data transmissions by performing re-transmissions of the data a plurality of times)].

As per claim 14, Lee discloses a wireless communication device that receives data transmitted using a packet [fig. 1, paragraphs 0012, 0022, 0037, 0053, a wireless communication device that receives data transmitted using a packet (the receiving side (receiver) sends data transmitted by the transmitting side (transmitter))] including a transmission number [paragraphs 0021, 0037, a transmission number (a sequence number (SN))] from another wireless communication device that performs wireless connection [fig. 1, 4, paragraphs 0004, 0013, another wireless communication device that performs wireless connection (transmit data while maintaining an end-to-end connection)], the wireless communication device comprising: 
a receiver configured to receive a packet including the data [paragraphs 0022, 0053, 0054, a receiver configured to receive a packet including the data (a receiver to receive packet data)]; and 
a processer [fig. 4, 5, paragraphs 0035, 0039, 0051, a processer (receiving device (e.g., a combiner))] configure to perform first reception processing when the received packet is transmitted in a first transmission mode used when the data is first data of which the transmission condition indicating a condition related to transmission of the data is a first transmission condition and performs second reception processing when the received fig. 4, 5, paragraphs 0008, 0022, 0042, 0050, 0054, perform first reception processing when the received packet is transmitted in a first transmission mode used when the data is first data of which the transmission condition indicating a condition related to transmission of the data is a first transmission condition and performs second reception processing when the received packet is transmitted in a second transmission mode when the data is second data of which the transmission condition is a second transmission condition (first packet handling entity comprises a splitter that splits the single packet stream into one packet sub-stream for RTP (real-time transport protocol) packets and another packet sub-stream for RTCP (RTP control protocol) packets; RTP packets are forwarded to an unacknowledged mode (UM) RLC entity and the RTCP packets are forwarded to an acknowledged mode (AM) RLC entity; classified into those using the UM RLC for services in which delays are important and using the AM RLC for services in which error rates are important)].

As per claim 15, Lee discloses the wireless communication device according to claim 14, wherein 
the receiver determines that the received packet is transmitted in the first transmission mode when a radio channel used in the received packet is a first radio channel used when transmitting the data in the first transmission mode, and the receiver determines that the received packet is transmitted in the second transmission mode when the radio channel is a second radio channel different from the first radio channel, used when transmitting the data in the second transmission mode [fig. 4, 5, paragraphs 0022, 0036, 0037, determines that the received packet is transmitted in the first transmission mode when a radio channel used in the received packet is a first radio channel used when transmitting the data in the first transmission mode, and the receiver determines that the received packet is transmitted in the second transmission mode when the radio channel is a second radio channel different from the first radio channel, used when transmitting the data in the second transmission mode (RTP packets are transmitted through a first RLC entity and the RTCP packets are transmitted through a second RLC entity; transmissions are performed through respectively different channels)].

As per claim 16, Lee discloses a wireless communication system comprising: 
a first wireless communication device; and a second wireless communication device configured to transmit data to the first wireless communication device that performs wireless connection using a packet [fig. 1, paragraphs 0012, 0022, 0037, 0053, a first wireless communication device; and a second wireless communication device configured to transmit data to the first wireless communication device that performs wireless connection using a packet (the receiving side (receiver) sends data transmitted by the transmitting side (transmitter))] including a transmission number [paragraphs 0021, 0037, a transmission number (a sequence number (SN))], wherein 
the second wireless communication device includes: 
a controller [fig. 4, 5, a controller (transferring device (e.g., a splitter))] configured to classify the data as first data when a transmission condition indicating a condition related to transmission of the data is a first transmission condition and classifies the data as second data when the transmission condition of the data is a second transmission fig. 4, 5, paragraphs 0008, 0022, 0042, 0050, 0054, classify the data as first data when a transmission condition indicating a condition related to transmission of the data is a first transmission condition and classifies the data as second data when the transmission condition of the data is a second transmission condition different from the first transmission condition (first packet handling entity comprises a splitter that splits the single packet stream into one packet sub-stream for RTP (real-time transport protocol) packets and another packet sub-stream for RTCP (RTP control protocol) packets; RTP packets are forwarded to an unacknowledged mode (UM) RLC entity and the RTCP packets are forwarded to an acknowledged mode (AM) RLC entity; classified into those using the UM RLC for services in which delays are important and using the AM RLC for services in which error rates are important)]; and 
a transmitter [fig. 4, paragraphs 0025, 0035, 0043, 0053, a transmitter (UM RLC is used to transmit)] configured to transmit the data in a first transmission mode in a layer related to the wireless connection when the data is the first data and transmits the data in a second transmission mode in a layer related to the wireless connection when the second data is second data [fig. 4, 5, paragraphs 0022, 0036, 0037, a transmitter configured to transmit the data in a first transmission mode in a layer related to the wireless connection when the data is the first data and transmits the data in a second transmission mode in a layer related to the wireless connection when the second data is second data (RTP packets are transmitted through a first RLC entity and the RTCP packets are transmitted through a second RLC entity; transmissions are performed through respectively different channels)], and
the first wireless communication device includes: 
paragraphs 0022, 0053, 0054, a receiver configured to receive a packet including the data (a receiver to receive packet data)]; and 
a processer [fig. 4, 5, paragraphs 0035, 0039, 0051, a processer (receiving device (e.g., a combiner))] configured to perform first reception processing when the received packet is transmitted in the first transmission mode and performs second reception processing when the received packet is transmitted in the second transmission mode  [fig. 4, 5, paragraphs 0008, 0022, 0042, 0050, 0054, perform first reception processing when the received packet is transmitted in the first transmission mode and performs second reception processing when the received packet is transmitted in the second transmission mode (first packet handling entity comprises a splitter that splits the single packet stream into one packet sub-stream for RTP (real-time transport protocol) packets and another packet sub-stream for RTCP (RTP control protocol) packets; RTP packets are forwarded to an unacknowledged mode (UM) RLC entity and the RTCP packets are forwarded to an acknowledged mode (AM) RLC entity; classified into those using the UM RLC for services in which delays are important and using the AM RLC for services in which error rates are important)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 2, 3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Vayanos et al., (hereinafter Vayanos), U.S. Publication No. 2005/0147040.

As per claim 2, Lee discloses the wireless communication device according to claim 1, wherein the first transmission mode is a transmission mode in which the other wireless communication device is caused to execute processing corresponding to data included in a packet received in advance by the other wireless communication device, and the second transmission mode is a transmission mode in which the other wireless communication device is caused to execute the processing corresponding to the data included in the packet received in advance by the other wireless communication device [paragraphs 0020, 0035, 0039, 0042, the first transmission mode is a transmission mode in which the other wireless communication device is caused to execute processing corresponding to data included in a packet received in advance by the other wireless communication device, and the second transmission mode is a transmission mode in which the other wireless communication device is caused to execute the processing corresponding to the data included in the packet received in advance by the other wireless communication device (two types: unacknowledged mode (UM) that does not have transmission data reception confirmation reply, and acknowledged mode (AM) that has such reply; processing provided by a distinguishing and transferring device (e.g., a splitter) of the PDCP and a distinguishing and receiving device (e.g., a combiner) of the PDCP)]. Lee does not explicitly disclose a transmission number successive to the 
However, Vayanos teaches a transmission number successive to the received packet is received and the other wireless communication device is not caused to execute the processing corresponding to the data included in the packet received in advance by the other wireless communication device until the packet of the transmission number successive to the packet received in advance is received when a packet of a transmission number that is not successive to the packet received in advance by the other wireless communication device is received, and … a transmission number that is successive to or not successive to the packet received in advance by the other wireless communication device [paragraphs 0111, 0115, 0129, 0168, 0176, a transmission number successive to the received packet is received and the other wireless communication device is not caused to execute the processing corresponding to the data included in the packet received in advance by the other wireless communication device until the packet of the transmission number successive to the packet received in advance is received when a packet of a transmission number that is not successive to the packet received in advance by the other wireless communication device is received, and … a transmission number that is successive to or not successive to the packet received in advance by the other wireless communication device (a sequence number check can be performed; receive sequential packets… identifies the order in which each information block is to be considered; both in -sequence and out-of-sequence delivery)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lee by including a transmission number that is successive to or not successive to the packet received in advance as taught by Vayanos because it would provide the Lee's device with the enhanced capability of improving service continuity and reduce interruptions in delivery of content [Vayanos, Abstract, paragraph 0013].

As per claim 3, Lee discloses the wireless communication device according to claim 2, wherein 
the processing corresponding to the data is processing of delivering the data to an application program which uses the data and is included in the other wireless communication device [fig. 4, 5, paragraphs 0035, 0039, 0045, 0051, the processing corresponding to the data is processing of delivering the data to an application program which uses the data and is included in the other wireless communication device (distinguishing and receiving device (e.g., a combiner) of the PDCP)].

As per claim 12, Lee discloses the wireless communication device according to claim 11, Lee does not explicitly disclose wherein the uppermost layer is a New AS sublayer or a SDAP.
paragraphs 0083, 0086, 0091, wherein the uppermost layer is a New AS sublayer or a SDAP (includes various sublayers)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lee by including a uppermost layer is a New AS sublayer or a SDAP as taught by Vayanos because it would provide the Lee's device with the enhanced capability of improving service continuity and reduce interruptions in delivery of content [Vayanos, Abstract, paragraph 0013].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rawat et al., (U.S. Publication No. 2016/0352467), discloses reordering of RLC data PDUs (i.e., for UM and AM data transfer).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469